               Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AG MIT CMO, LLC, and                                   Case No. ______________
MIT K, LLC,
                                                       COMPLAINT

                           Plaintiffs,                 JURY TRIAL DEMANDED

                    -against-                          TEMPORARY RESTRAINING ORDER
                                                       AND PRELIMINARY INJUNCTION
RBC (BARBADOS) TRADING                                 REQUESTED
CORPORATION, and ROYAL BANK OF
CANADA,

                           Defendants.



          Plaintiffs AG MIT CMO LLC and MIT K, LLC (“Plaintiffs”), by and through their

attorneys, Quinn Emanuel Urquhart & Sullivan, LLP, bring this complaint against Defendants

RBC (Barbados) Trading Corporation and Royal Bank of Canada (“Defendants”), and allege as

follows:

                                         INTRODUCTION

          1.        In recent weeks, the markets have tumbled as the world faces the COVID-19

disease—a health pandemic unprecedented in modern history. In response, federal and state

governments have started to, and continue to, implement emergency measures to contain

COVID-19, including ordering in many instances all non-essential businesses to close down and

requiring employees to stay home. As resulting uncertainties related to the U.S. economy rise,

mortgage-based assets have gotten caught in the center of the tempest with markets for many

such assets shutting down altogether. Government measures to stabilize these markets are

starting to be adopted, in recognition that the fundamental economics of the underlying assets are

sound, but that liquidity in the markets for these assets has essentially frozen. Nonetheless,


99999-76764/12055457.1
               Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 2 of 19



Defendants and other banks have taken advantage of this illiquidity by applying opportunistic

(and unfounded) markdowns of these assets in order to trigger widespread margin calls against

their counterparties, like Plaintiffs. The banks’ margin calls (which, as explained further below,

are also unfounded) are bringing mortgage real estate investment trusts (“mREITs”)—which

finance over $500 billion of U.S. residential and commercial mortgages—to the brink of

collapse.

          2.        Recognizing the aberrant state of the markets, most banks have stopped short of

taking precipitous steps that could push the mREIT industry into the abyss. This action is

brought to stop one outlier bank—Royal Bank of Canada—that has not stopped short but is

instead hitting the accelerator to unlawfully seize and unload a large portfolio of Plaintiffs’ assets

at fire-sale prices into the seized markets which will have a cascading effect in the market for

mortgage-based assets, and potentially the entire U.S. economy. These consequences are likely

to undermine the emergent efforts currently being undertaken by federal and state agencies to

provide breathing room and help stabilize the economy.

          3.        Specifically, on March 23, 2020, Defendants issued margin calls to Plaintiffs on

the purported basis that the “Market Values” of Plaintiffs’ commercial mortgage-backed

securities (“CMBS”) that are financed through the parties’ Master Repurchase Agreements

(“MRAs”) have drastically declined in value as a result of the current market crisis. According

to Defendants, their calculations of these “Market Values” reveal a purported “Margin Deficit”

that permits them to require Plaintiffs to post large sums of additional cash or securities to meet

margin requirements. Defendants’ margin calls, however, are based on their entirely subjective

and self-serving calculation of “Market Value,” and do not come close to reflecting the

fundamental value of the securities or following the contractually-mandated means of assessing




99999-76764/12055457.1                              2
               Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 3 of 19



those values. Indeed, because the “Market” is temporarily frozen, there currently is no objective

means of calculating “Market Value.” Moreover, the MRAs provide that “Market Value” shall

be based on a “price … obtained from a generally recognized source agreed to by the parties or

the most recent closing bid quotation from such a source.” MRA ¶ 2(j). It is entirely unclear

what “source” Defendants have been using to calculate “Market Value” in this illiquid market,

but it is crystal clear that Plaintiffs have not agreed to use it.

          4.        In light of numerous extraordinary circumstances including: (1) the temporary

illiquidity in the CMBS market; (2) the fact that Defendants’ margin calls are unfounded and do

not reflect the true value of the underlying securities; (3) the significant efforts underway by

federal and state agencies to return liquidity to the markets; and (4) the fact that margin calls by

Defendants and other banks could jeopardize the viability of the entire mREIT industry,

Plaintiffs along with other major mREITs have asked Defendants and other banks to forbear

from seeking to exercise any purported remedies against mREIT assets covered by the MRAs.

Virtually every major money-center bank has agreed to continue such discussions and hold back

from taking action against mREIT assets. Defendants, in stark and frustrating contrast, refused.

          5.        Yesterday, Plaintiffs learned that Defendants intend to conduct an auction that

includes nearly $11 million of Plaintiffs’ CMBS—at 11:00 a.m., EDT, this morning. Were

such a fire-sale auction to proceed, it would not only dramatically and prejudicially underprice

these securities to Plaintiffs’ detriment, but would also likely precipitate a chain reaction of other

banks being pressured to foreclose on other mREITs’ pledged securities, all at prices informed

by the fire sale that Defendants seek to hold. Taking a gratuitous wrecking ball to one’s

counterparties is improper under any circumstance, and particularly here, where the opportunity




99999-76764/12055457.1                              3
               Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 4 of 19



for such destruction reflects a national emergency and the contracts at issue expressly prohibit

such actions.

          6.        This opportunistic and unsound behavior amid the most significant public health

and economic crisis in a generation—and while government efforts to restore liquidity to the

markets are underway—must be stopped. Defendants’ actions not only are in clear breach of the

parties’ contracts and Defendants’ duty of good faith and fair dealing, they pose an existential

threat to Plaintiffs’ and their peers’ very existence, and risk undermining government efforts to

stabilize the financial markets. Plaintiffs therefore bring this action and simultaneously seek a

temporary restraining order and preliminary injunction to enjoin Defendants from conducting

today’s auction of Plaintiffs’ securities or taking any other remedies against Plaintiffs’ assets

pending compliance with the parties’ agreements and current government guidance and

regulations designed to stabilize the economy.

                                            THE PARTIES

          7.        Plaintiff AG MIT CMO, LLC (“MCMO”) is a limited liability company

organized under the laws of Delaware and an indirect, wholly owned subsidiary of AG Mortgage

Investment Trust, Inc. (“MITT”). MITT is a publicly traded corporation organized under the

laws of Maryland with its principal place of business in New York, New York.

          8.        Plaintiff MIT K, LLC (“MITK”) is a limited liability company organized under

the laws of Delaware. MITK is a direct, wholly owned subsidiary of MCMO and an indirect,

wholly owned subsidiary of MITT.

          9.        Defendant Royal Bank of Canada (“RBC”) is a Canadian chartered bank with its

principal offices in Canada.




99999-76764/12055457.1                             4
             Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 5 of 19



          10.       Defendant RBC (Barbados) Trading Bank Corporation (“RBC Barbados”) is an

investment manager organized under the laws of Barbados with its principal offices in Barbados

and the Bahamas. RBC Barbados is an indirect, wholly owned subsidiary of RBC.

                                     JURISDICTION AND VENUE

          11.       This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332 because there is complete diversity of citizenship, and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

          12.       RBC has consented to personal jurisdiction and venue in this Court under Section

9 of Annex I to the Master Repurchase Agreement dated as of August 20, 2018 between RBC

and MITK.

          13.       RBC Barbados has consented to personal jurisdiction and venue in this Court

under Section 8 of Annex I to the Master Repurchase Agreement dated as of May 2, 2014

between RBC Barbados and MCMO.

          14.       Venue in this Court also is proper under 28 U.S.C. § 1391(b) because a

substantial part of the events and omissions giving rise to Plaintiffs’ claims occurred, and/or a

substantial part of the property that is the subject of the action is situated in this District.

                                      FACTUAL ALLEGATIONS

          A. The Parties Enter The MRAs And Engage In Repo Transactions

          15.       Plaintiffs are mREITs that originate and invests in a diverse portfolio of real

estate loans and mortgage-backed securities, including the CMBS at issue here. Plaintiffs hold

loans and securities secured by real property across the country.

          16.       Mortgage REITs are a critical part of the financial system that provide capital for

residential and commercial real estate, including multi-family dwellings. The commercial real

estate industry itself employs at least 9.2 million Americans, and together with adjacent sectors


99999-76764/12055457.1                               5
             Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 6 of 19



such as construction, retail, hospitality, and real estate services it supports some 63 million jobs. 1

According to Nareit, mortgage REITs have also helped provide mortgage loans for 1.8 million

homebuyers.2

          17.       To finance their business operations, Plaintiffs regularly enter into repurchase

transactions with financial institutions such as Defendants. A repurchase agreement is a vehicle

used for what are effectively short-term loans. The “Seller” (i.e., the effective borrower, and in

this case Plaintiffs) sells securities that it owns to the “Buyer” (i.e., the effective lender, here

Defendants) with the obligation to repurchase those securities on a fixed date for a pre-

determined price with interest payments made along the way. In effect, the securities that

Plaintiffs sell and pledge to repurchase serve as collateral for the de facto loans.

          18.       Like many collateralized commercial loans, a repurchase agreement requires the

market value of the securities to be equal to a specified percentage greater than the initial sale

price (or the loan amount). Market value is generally determined by looking at the price in the

market at which the securities are trading. If the market value of the securities declines below

the percentage amount, the Buyer (i.e., the lender) is entitled to make a margin call, which is met

by a cash payment or the provision of additional securities. If the Seller (i.e., the borrower) fails

to pay the margin call, the purchaser can declare an event of default and sell the securities (in

some instances even to itself).

          19.       Plaintiff MCMO has entered into a number of repurchase transactions with

Defendant RBC Barbados. Those transactions are governed by a SIFMA Master Repurchase

Agreement dated May 2, 2014 (the “MCMO-RBC Barbados MRA”), which is annexed hereto as



1
  https://medium.com/@tombarrackjr/preventing-covid-19-from-infecting-the-commercial-
mortgage-market-e7444701745e.
2
   https://www.reit.com/what-reit/types-reits/guide-mortgage-reits.


99999-76764/12055457.1                              6
             Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 7 of 19



Exhibit A. MCMO has also entered into a number of repurchase transactions with Defendant

RBC. Those transactions are governed by a SIFMA Master Repurchase Agreement dated

November 7, 2013 (the “MCMO-RBC MRA”), which is annexed hereto as Exhibit B.

          20.       Similarly, Plaintiff MITK has entered into a number of repurchase transactions

with Defendant RBC.           Those transactions are governed by a SIFMA Master Repurchase

Agreement dated August 20, 2018 (the “MITK-RBC MRA,” and collectively with the MCMO-

RBC Barbados MRA, the “MRAs”), which is annexed hereto as Exhibit C.

          21.       The parties have executed more than $3 billion of open repurchase transactions

pursuant to these MRAs. Those transactions are set forth in the schedule annexed hereto as

Exhibit D. In each of those repurchase transactions, Plaintiffs have acted as the Sellers and

Defendants have acted as the Buyers.

          B. The COVID-19 Pandemic Dislocates The Markets And The Government
             Initiates Substantial Stabilization Measures

          22.       Over the last three weeks, the impact of COVID-19 on the economy has wreaked

havoc on the equity markets, which declined by approximately 30 percent. In the past two

weeks, amidst market participant concerns about liquidity, the debt markets also became volatile,

and prices declined significantly. The debt market declines, however, did not reflect a decline in

the fundamental value of the debt securities as opposed to the absence of liquidity in the

marketplace.

          23.       This volatility has hit mREITs particularly hard. By law, mREITs cannot build

cash reserves. They must distribute cash dividends to their shareholders on a monthly basis. The

Defendants knew this when they entered into the MRAs, and they know it still today. The

Defendants also know that demanding additional margin in market-stressed times poses an

insurmountable burden on mREITs such as Plaintiffs.



99999-76764/12055457.1                             7
             Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 8 of 19



          24.       At all levels of government, banking authorities have made clear that their

overriding concern is that market participants such as Defendants not transform the current

temporary disruption in credit markets into a full-blown credit crisis. As has been widely

reported, a government rescue plan is imminent. Earlier this morning, the Senate and White

House reached an agreement on a historic $2 trillion economic aid package.

          25.       With respect to the market for mortgage related securities, like CMBS, the

Federal Reserve has taken urgent action to support market value and return market liquidity,

while state and federal regulators have urged banks to desist from foreclosing on their clients’

assets. It would be short-sighted in the extreme and against urgent public policy for banks to use

the COVID-19 pandemic as a pretext to seize Plaintiffs’ assets and liquidate them at distressed

prices while the government is working overtime to prevent precisely such destabilizing actions.

                    1.    The Federal Reserve

          26.       The Bank of Governors Federal Reserve System (the “Federal Reserve”) has

taken a number of steps to arrest the spiral of forced liquidations of mortgage-backed securities

such the ones backing MIT’s repurchase transactions.

          27.       On March 17, 2020, the Federal Reserve established the Primary Dealer Credit

Facility (the “Facility”) in an effort to support the credit needs of American businesses. The

Facility permits primary dealers such as Defendants to pledge a broad range of securities,

including highly rated commercial mortgage-backed securities, to the Federal Reserve on terms

that match other availabilities at the Federal Reserve discount window, at the Federal Reserve

primary credit rate. A copy of the Federal Reserve Board’s press release and term sheet are

regarding the Facility are annexed hereto as Exhibit E. As a result of the Facility, even though

nominal market prices for investment-grade debt have been under stress, primary dealers (such




99999-76764/12055457.1                            8
             Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 9 of 19



as Defendants) likely can obtain loans at or close to 100 percent of the securities’ par value,

reflecting the true value of these assets.

          28.       On March 22, 2020, the Federal Reserve, in concert with the Office of the

Comptroller of the Currency and the other federal banking agencies, issued an “Interagency

Statement on Loan Modification and Reporting for Financial Institutions Working with

Customers Affected by the Coronavirus,” which recognizes the “temporary” nature of the

business disruptions and challenges posed by the national emergency and urges “financial

institutions to work prudently with borrowers who are or may be unable to meet their contractual

payment obligations because of the effects of COVID-19.” The Statement adds that “[t]he

agencies view loan modification programs as positive actions that can mitigate adverse effects on

borrowers due to COVID-19” and serve “the best interest of institutions, their borrowers, and the

economy.”3 In particular, such modifications will not be automatically categorized as troubled

debt restructurings, reflecting the fact that the need to bridge the loan market through the current

public health emergency is not reflective of problems with fundamental credit quality. A copy of

the statement in annexed hereto as Exhibit F.

          29.       On March 23, 2020, the Federal Reserve announced that it would include CMBS

among the $200 billion in agency mortgage-backed securities it plans to purchase as part of its

efforts to support smooth market functioning. 4 A copy of the Federal Reserve’s statement is

annexed hereto as Exhibit G.




3
   Available at https://www.occ.gov/news-issuances/news-releases/2020/nr-ia-2020-39a.pdf. The agencies include
the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the National
Credit Union Administration, the Office of the Comptroller of the Currency, the Consumer Financial Protection
Bureau, and the Conference of State Bank Supervisors.
4
    https://www.federalreserve.gov/newsevents/pressreleases/monetary20200323a.htm.



99999-76764/12055457.1                                 9
            Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 10 of 19



          30.       The Federal Reserve’s interventions all recognize that the challenge facing the

markets is to bridge across the disruptions caused by the COVID-19 pandemic and maintain the

flow of capital to—not away from—borrowers.               In particular, these actions recognize that

temporary market dislocations are not representative of the true value of the securities that

Plaintiffs and other borrowers have financed under repurchase transactions.                    Instead of

permitting these securities and the underlying loans to be liquidated in a system-wide fire sale,

these debt obligations should continue to be eligible for purchase at levels reflective of their

intrinsic credit quality.

                    2.     New York Governor Cuomo’s Executive Order No. 202.9

          31.       On March 22, 2020, New York Governor Andrew Cuomo issued Executive Order

No. 202.9, “Continuing Temporary Suspension and Modification of Laws Relating to Disaster

Emergency,” directing all banks subject to the jurisdiction of the State of New York Department

of Financial Services, including Defendants, to grant forebearances with respect to any business

that has a financial hardship as a result of the COVID-19 pandemic. The failure to grant such a

forbearance is deemed an “unsafe and unsound business practice” under the Banking Law. A

copy of the executive order is annexed hereto as Exhibit H. 5

          32.       By their collective action, New York and federal banking agencies have made

clear to banks, including Defendants, that they must work cooperatively with clients affected by

the COVID-19 pandemic and that it is the national interest and the interest of the State of New

York to do so. As authorities marshal their resources to prevent banks from foreclosing on their

customers and provide liquidity to the market, the only commercially reasonable course of action

is to forebear from triggering a vicious cycle of forced liquidations and depressed market values.

5
     Available at https://www.governor.ny.gov/news/no-2029-continuing-temporary-suspension-and-modification-
laws-relating-disaster-emergency.



99999-76764/12055457.1                              10
            Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 11 of 19



          C. Defendants Seek To Capitalize On The COVID-19 Pandemic By Issuing
             Unfounded Margin Calls And Liquidating Plaintiffs’ CMBS

          33.       Notwithstanding the various government actions designed to return liquidity to

the markets and stave off mass foreclosures, on March 23, 2020, Defendants made multiple

margin calls on Plaintiffs in the total amount of $10,794,000.

          34.       Upon receipt of the margin calls, Plaintiffs have asked Defendants and Plaintiffs’

other bank counterparties to temporarily forbear from seeking to exercise any remedies against

Plaintiffs assets while the various emergency measures stabilize the markets. Virtually all of

Plaintiffs’ bank counterparties have—consistent with that request and Governor Cuomo’s

Executive Order and the federal agencies’ Statement—refrained from taking any such steps that

could be calamitous to the Plaintiffs and the mREIT market. Defendants—acting alone—have

refused to do so. Rather, last night, Plaintiffs learned that Defendants intended to auction off

over $100 million of Plaintiffs’ CMBS this morning without any to Plaintiffs of its intent to do

so.

          D. Defendants’ Actions Breach The MRAs And The Implied Covenant Of Good
             Faith And Fair Dealing

          35.       Defendants’ margin calls, and the imminent auction, are in breach of the MRAs’

express provisions and Defendants’ implied duty of good faith and fair dealing.

          36.       As an initial matter, Section 4(a) of the MRAs generally permits Defendants to

issue a margin call to post additional margin in the form of cash or additional securities only if

the aggregate “Market Value” of the securities subject to repurchase falls below a certain

threshold. Section 2(j) of the MRAs defines “Market Value” as “the price for such Securities on

such date obtained from a generally recognized source agreed to by the parties or the most recent

closing bid quotation from such a source.”            Similarly and further, the MITK-RBC MRA




99999-76764/12055457.1                              11
            Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 12 of 19



additionally provides that “[t]he pricing source for calculation of Market Value shall be as

agreed between the parties, orally or in writing, in relation to any Transaction.”

          37.       Here, Defendants’ margin calls are based on “Market Values” that they

unilaterally determined, apparently based on an artificially (and temporarily) depressed market

that is not a reliable or reasonable means of calculating the true value of the underlying

securities. Because Plaintiffs clearly did and do not “agree” that Market Value can be calculated

in this manner or that whatever unidentified source Defendants looked to is generally recognized

as providing accurate and meaningful pricing for the value of CMBS in this market, the margin

calls based on the improperly-calculated Market Values are in breach of the parties’ contracts.

          38.            Defendants’ improper March 23, 2020 margin call emails fail to recognize or

even address the proper calculation of Market Value. Instead, within the attached “Valuation

Reports,” they purport to assign a “Mkt Price” to each Security, without any explanation of the

source of such data. Whatever the source, it is not one that the parties have agreed is “generally

recognized” as a valid, accurate, or even reasonable source of market pricing for these Securities

today. Absent this contractually-required joint agreement, Defendants’ attempts to unilaterally

define the Market Value of the Securities is a breach of contract.

          39.       Defendants’ intended auction of Plaintiffs’ securities later this morning is also in

breach of the MRAs, for at least two reasons.

          40.       First, Section 11 of the MRAs permits Defendants to sell the securities only after

“declar[ing] an Event of Default,” which Defendants are permitted to do only if Plaintiffs have

defaulted by, inter alia, failing to comply with the margin requirements set out in Section 4 of the

MRAs. As explained above, Plaintiffs have complied with the margin requirements, and the

only reason that Defendants can claim that Plaintiffs have not complied is by relying on




99999-76764/12055457.1                               12
            Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 13 of 19



artificially deflated calculations of the “Market Value” of the securities using sources that

Plaintiffs do not agree are reliable or generally recognized given the current state of the market.

Because the Event of Default that Defendants claim has occurred depends on a Market Value

calculation that breached the MRAs, any attempt by Defendants to exercise rights stemming

from that breach amounts to a further breach.

          41.       Second, even if Defendants were entitled to calculate their own view of Market

Value of the Securities (they are not), and even if they made a proper margin call (they did not),

selling the Securities in the manner that Defendants propose would nonetheless breach the

MRAs. Even where a nondefaulting party is authorized to sell Securities, it must do so “in a

recognized market (or otherwise in a commercially reasonable manner).” MRA § 11(d)(i). As a

result of the COVID-19 crisis, there is no “recognized market” for the CMBS Securities at issue.

See, e.g., Thomas J. Barrack, Preventing Covid-19 From Infecting the Commercial Mortgage

Market, Medium (Mar. 22, 2020), available at https://medium.com/@tombarrackjr/preventing-

covid-19-from-infecting-the-commercial-mortgage-market-e7444701745e (“The market for

commercial real estate mortgage loans in the United States stands on the brink of collapse.”);

Rich Bockmann, CMBS At A Standstill As Panic Grips Financial Markets, The Real Deal New

York Real Estate News (Mar. 16, 2020), available at https://therealdeal.com/2020/03/16/cmbs-

at-a-standstill-as-panic-grips-financial-markets/ (quoting a mortgage broker who reports “The

CMBS market is shut down”). Defendants’ proposed firesale will not occur in a recognized

market for the Securities, but instead in a setting that participants, observers, and analysts have

all recognized cannot provide a market for such instruments.

          42.       Nor is Defendants’ plan to dump the Securities into a market that is unable to

accurately or even reasonably price, buy, or sell them otherwise “commercially reasonable.”




99999-76764/12055457.1                            13
            Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 14 of 19



Defendants’ three-column table of positions, sent to an unknown segment of relevant market

participants, apparently less than twenty-four hours before Defendants’ plan to hold an auction

“via Bloomberg,” is not commercially reasonable under any circumstances, and certainly not

under the current market emergency, during which participants need more information and time,

not less. And Defendants exacerbate these problems by mandating that “[b]ids must be good for

3hrs,” a significant period of exposure than many market participants are likely unwilling to

endure for this exercise.

          43.       Defendants’ conduct thus constitutes another anticipatory breach of contract by

repudiating Defendants’ obligations to sell Securities in a recognized market (or otherwise in a

commercially reasonable manner) when an Event of Default has been properly declared.

Defendants have plainly indicated their intention not to abide by that contractual provision in the

parties’ MRAs, and therefore their intention to breach those contracts.

          44.       Separately and independently of their breaches of the MRAs, Defendants

breached the implied covenant of good faith and fair dealing that inheres to those contracts by

refusing to forbear from exercising remedies they claim to have during these early, indefinite

stages of the COVID-19 pandemic. New York law prohibits Defendants’ insistence on ignoring

temporary and distorted market conditions, countermanding state and federal governmental

direction, and depriving Plaintiffs of the fruits of the MRAs in search of windfall profits.

          45.       Defendants’ conduct flies in the face of Governor Cuomo’s Executive Order No.

202.9 and its determination that “it shall be deemed an unsafe and unsound business practice if,

in response to the COVID-19 pandemic, any bank which is subject to the jurisdiction of the

[New York State Department of Financial Services] shall not grant a forbearance to any person

or business who has a financial hardship as a result of the COVID-19 pandemic.”




99999-76764/12055457.1                             14
            Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 15 of 19



Notwithstanding the Department’s jurisdiction and the Governor’s mandate, Defendants have

refused to adhere to Governor Cuomo’s order. New York courts (and other courts applying New

York law) similarly recognize conduct the executive branch of this state’s government has

recognized constitutes an unsafe and unsound business practice, cannot be reconciled with all

parties’ obligations to act in good faith and to deal fairly with counterparties.

                                         CAUSES OF ACTION

                                    COUNT I – Breach of Contract
                                      (Against All Defendants)

          46.       Plaintiffs repeat and incorporate the allegations in paragraphs 1 through 45 as if

set forth fully herein.

          47.       As described above, valid and binding contracts exist between Plaintiffs and

Defendants, i.e. the MRAs.

          48.       Plaintiffs have timely and fully performed all of the conditions, covenants, and

promises required of them under the MRAs.

          49.       Defendants breached the MRAs by issuing unfounded margin calls based on

artificially depressed “Market Values” that they unilaterally determined using sources with

which Plaintiffs did not agree, in violation of Section 2(j) of the MRAs (and Annex I, Section 4

of the MIT K-RBC MRA).

          50.       As a direct and proximate result of Defendants’ conduct, Plaintiffs have suffered

damages in amount to be determined at trial. Moreover, unless Defendants’ conduct is enjoined,

an award of damages alone will be insufficient to remedy the irreparable harm that Plaintiffs will

suffer as a result of Defendants’ breach.




99999-76764/12055457.1                              15
            Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 16 of 19



                             COUNT II – Anticipatory Breach of Contract
                                     (Against All Defendants)

          51.       Plaintiffs repeat and incorporate the allegations in paragraphs 1 through 50 as if

set forth fully herein.

          52.       As described above, valid and binding contracts exist between Plaintiffs and

Defendants, i.e. the MRAs.

          53.       Plaintiffs have timely and fully performed all of the conditions, covenants, and

promises required of them under the MRAs.

          54.       Defendants have anticipatorily breached the MRAs by pledging to take actions

(specifically, to sell securities) that Section 11 of the MRAs expressly limits to situations in

which Defendants have properly declared an Event of Default, which Defendants are permitted

to do only if Plaintiffs have defaulted by, inter alia, failing to comply with the margin

requirements set out in Section 4 of the MRAs. Plaintiffs have complied with the margin

requirements, and the only reason that Defendants can claim that Plaintiffs have not complied is

by relying on artificially deflated calculations of the “Market Value” of the securities using

sources that Plaintiffs do not agree are reliable or generally recognized given the current state of

the market. Because the Event of Default that Defendants claim has occurred depends on a

Market Value calculation that breached the MRAs, any attempt by Defendants to exercise rights

stemming from that breach amounts to a further breach.

          55.       Defendants’ breach of the MRAs by planning to sell the Securities without

authority will directly and proximately Plaintiffs to suffer damages in an amount to be

determined at trial. Moreover, unless Defendants’ conduct is enjoined, an award of damages

alone will be insufficient to remedy the irreparable harm that Plaintiffs will suffer as a result of

Defendants’ breach.



99999-76764/12055457.1                              16
            Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 17 of 19



                            COUNT III – Anticipatory Breach of Contract
                                    (Against All Defendants)

          56.       Plaintiffs repeat and incorporate the allegations in paragraphs 1 through 55 as if

set forth fully herein.

          57.       As described above, valid and binding contracts exist between Plaintiffs and

Defendants, i.e. the MRAs.

          58.       Plaintiffs have timely and fully performed all of the conditions, covenants, and

promises required of them under the MRAs.

          59.       Defendants have anticipatorily breached the MRAs by pledging to sell the

Securities in a Bloomberg auction at 11 am on March 26, 2020, in contravention of the Section

11 of the MRAs express requirement that any sales of securities after an Event of Default is

declared must be done in a recognized market (or otherwise in a commercially reasonable

manner).

          60.       Defendants’ breach of the MRAs by planning to sell the Securities in the absence

of a recognized market and not otherwise in a commercially reasonable manner will directly and

proximately cause Plaintiffs to suffer damages in an amount to be determined at trial. Moreover,

unless Defendants’ conduct is enjoined, an award of damages alone will be insufficient to

remedy the irreparable harm that Plaintiffs will suffer as a result of Defendants’ breach.

         COUNT IV – Breach of the Implied Covenant of Good Faith and Fair Dealing
                                (Against All Defendants)

          61.       Plaintiffs repeat and incorporate the allegations in paragraphs 1 through 60 as if

set forth fully herein.




99999-76764/12055457.1                              17
            Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 18 of 19



          62.       There is implied in every contract a covenant of good faith and fair dealing such

that no party to such contract may act to deprive the other of the benefits and bargains of the

agreement.

          63.       Defendants have breached this implied covenant by refusing to forbear from

exercising contractual remedies they claim to be entitled to exercise. At this time and under

these market conditions, margin calls do not have the contractually-intended effect, but instead

deprive Plaintiffs of the still-expected fruits of their contracts in favor of windfall profits for

Defendants. Government agencies have directed that such actions not be taken and provided

support facilities that eliminate any need to take such actions. Nonetheless, Defendants seek to

illegitimately exercise a remedy in a manner that would diminish, rather than advance, the

parties’ purpose in entering into MRAs.

          64.       By taking these actions, Defendants sought to prevent full performance of the

MRAs and to withhold those contracts’ benefits from Plaintiffs, and thereby breached the

implied covenant of good faith and fair dealing. This breach will directly and proximately cause

Plaintiffs to suffer damages in an amount to be determined at trial.               Moreover, unless

Defendants’ conduct is enjoined, an award of damages alone will be insufficient to remedy the

irreparable harm that Plaintiffs will suffer as a result of Defendants’ breach.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiffs prays for relief and judgment as follows:

          A.        An injunction preventing Defendants from conducting today’s auction of

                    Plaintiffs’ securities or taking any other remedies against Plaintiffs’ assets

                    pending compliance with the parties’ agreements and current government

                    guidance and regulations designed to stabilize the economy;




99999-76764/12055457.1                             18
            Case 1:20-cv-02547-LGS Document 1 Filed 03/25/20 Page 19 of 19



          B.        an award of direct, consequential and punitive damages; and

          C.        such other and further relief as the Court may deem just and proper.

DATED:          New York, New York
                March 25, 2020
                                                      QUINN EMANUEL URQUHART &
                                                        SULLIVAN, LLP




                                                      By: /s/ Jonathan Pickhardt
                                                         Susheel Kirpalani
                                                         Jonathan Pickhardt
                                                         Rex Lee
                                                         Lindsay Weber


                                                      51 Madison Avenue, 22nd Floor,
                                                      New York, New York 10010-1601
                                                      Telephone: (212) 849-7000
                                                      Fax: (212) 849-7100
                                                      Attorneys for Plaintiffs




99999-76764/12055457.1                              19
